McFarland, J., concurring.
I concur in the judgment and in the opinion of Mr. Justice Temple. Of course when the lower court enters the judgment directed by this court there is an end of the litigation; but when there is a question whether or not the lower court has entered the judgment directed, then an appeal lies. If the appeal be frivolous, and not taken bona fide, the remedy is the imposition of heavy damages.
Hearing in Bank denied.
Beatty, C. J., dissented from the order denying a hearing in Bank.